         Case 17-33550 Document 1790 Filed in TXSB on 11/05/20 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

In re:                                                            )        Chapter 11
                                                                  )
IGNITE RESTAURANT GROUP, INC.,1                                   )        Case No. 17-33550 (DRJ)
                                                                  )
                  Debtor.                                         )
                                                                  )

       AGREED NOTICE OF ADJOURNMENT OF HEARING ON AMI MILLER’S
               MOTION FOR RELIEF FROM AUTOMATIC STAY

                  PLEASE TAKE NOTICE that on October 6, 2020, Ami Miller (“Movant”) filed

the Motion for Relief from Automatic Stay (the “Motion”) [Docket No. 1788] with the United

States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”).

                  PLEASE TAKE FURTHER NOTICE that a hearing on the Motion is currently

scheduled to be held on November 6, 2020 at 2:00 p.m. before the Honorable David R. Jones (the

“Hearing”).

                  PLEASE TAKE FURTHER NOTICE the Movant and Drivetrain, LLC, in its

capacity as Trustee of the Ignite Restaurant Group GUC Trust, have conferred and agreed to

adjourn the Hearing to a date and time to be agreed upon by the parties, subject to the Court’s

availability. A notice of hearing will be filed with the Bankruptcy Court upon selection of a

hearing date.




1
 The Debtor in this chapter 11 case and the last four digits of its federal tax identification number is: Ignite Restaurant
Group, Inc. (1359). The remaining Debtor cases were closed by an order of the Court entered on December 10, 2019
[Docket No. 1776].
      Case 17-33550 Document 1790 Filed in TXSB on 11/05/20 Page 2 of 2




Dated: November 5, 2020            MUKERJI LAW FIRM, P.C.

                                   /s/ Abraham Carreon
                                   Sam K. Mukerji (State Bar No.: 1064231)
                                   Jonathan E. Bleyer (State Bar No.: 2496379)
                                   Abraham Carreon (State Bar No.: 24089990)
                                   2405 Smith Street
                                   Houston, Texas 77006
                                   Tel: (713) 973-1300
                                   Fax: (713) 973-2228

                                   Counsel to Movant, Ami Miller

                                   And

                                   COLE SCHOTZ P.C.

                                   /s/ Benjamin Wallen
                                   Michael D. Warner (TX Bar No. 00792304)
                                   Benjamin L. Wallen (TX Bar No. 24102623)
                                   301 Commerce Street, Suite 1700
                                   Fort Worth, TX 76102
                                   Telephone: (817) 810-5265
                                   Facsimile: (817) 977-1611
                                   Email: mwarner@coleschotz.com
                                          bwallen@coleschotz.com

                                   -and-

                                   PACHULSKI STANG ZIEHL & JONES LLP
                                   Bradford J. Sandler (admitted pro hac vice)
                                   Peter J. Keane (admitted pro hac vice)
                                   919 North Market Street, 17th Floor
                                   Wilmington, DE 19801
                                   Telephone: (302) 652-4100
                                   Email: bsandler@pszjlaw.com
                                           pkeane@pszjlaw.com

                                   Counsel to the GUC Trustee




                                      2
